DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6-10 and 12-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/17/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a 

Regarding claim 1, the final clauses of the claim recite 

“wherein the output of the [multiplane light converter] MPLC comprises a plurality of spatially overlapping signal and reference spots, each spot having a different respective phase shift imposed by the MPLC such that all of the output spots are mutually orthogonal, 
wherein a single [mode demultiplexing hybrid] MDH enables mode demultiplexing and optical 90-degree mixing of the inputs.”

The MPLC is only further defined in the claim to take a signal and reference that are non-overlapped as inputs and no further claim language demonstrates how it is going to allow for the output which is claimed. In addition, the MDH is itself encompassed in claim 1 as shown by the preamble, which is only recited to have an entrance plane, the MPLC, and an exit plane. The entrance and exit planes are only recited in reference to the signal, reference, and the MPLC and are not further defined. Therefore, much of the claim is recited broadly in terms of functional language which states a problem to be solved and/or a result to be achieved i.e. outputting spatially overlapping signal and reference spots with different phase shifts which are mode demultiplexed and 90 degree mixed. Dependent claims 2, 3, and 11 do not further specify any other structure to the MDH device and while dependent claims 4-5 further 

While entrance planes and exit planes are also claimed as being a part of the MDH device, the published application indicates in paragraphs [0009], [0010], [0030], and [0064] and dependent claim 5 that both are virtual in nature and generally align with phase masks in the MPLC. MPLCs are well-known in the art to perform mode demultiplexing but are not well-known to produce hybrid mixing as defined in the claim. For example, Igarashi et al, “114 Space-Division-Multiplexed Transmission over 9.8-km Weakly-Coupled-6-Mode Uncoupled-19-Core Fibers” (published in Optical Fiber Communications Conference, March 2015) in Figure 1 and Section 2, paragraph 2 teaches a system with an MPLC mode demultiplexer and separate optical hybrids. When looking to the Specification for examples of how such demultiplexing and hybrid mixing is performed, Figures 10-12 and their corresponding description are shown (NOTE: Figure 10 has been elected for examination and corresponds to dependent claims 4-5 but similar analysis also applies to Figures 11 and 12). However, these figures merely show well-known MPLC structures used for only mode demultiplexing. For example, both Labroille et al, “Characterization and applications of spatial mode multiplexers based on Multi-Plane Light Conversion” (published in Optical Fiber Technology, Vol 25, pp. 93-99, February 2017, hereafter referred to as Labroille) in Figure 2 and Pinel, U.S. Publication 2020/0409141 in Figure 5A show the same reflective MPLC structure as Figure 10 of the present application. Labroille et al, “Efficient and mode selective spatial mode multiplexer based on multi-plane light Optics Express Vol. 22, Issue 13, pp. 15599-1560, 2014, hereafter referred to as Labroille 2) in Figure 1 shows the same transmissive MPLC structure as Figure 11 of the present application. Figure 12 of the present application shows a transmissive MPLC structure with GRIN rods between phase masks which paragraph [0071] of the published application indicates is for optical Fourier Transforms. Figure 2 of Labroille cited above also shows a similar transmissive MPLC structure with lenses that perform the same optical Fourier Transform function. Such a function being performed by a GRIN rod is also well-known in the art as indicated in Frisken, U.S. Publication No. 2017/0363415 in Figure 13 and paragraph [0107].

The only variables that seem to be present in the application for causing the hybrid mixing are the phase patterns for each of the phase plates/masks in the different MPLC designs. This appears to be confirmed in paragraphs [0069]-[0071] of the published application, each of which states “Beam manipulation was accomplished via wavefront modulation using phase masks and diffraction during beam propagation”. However, sufficient description of how phase patterns are found does not seem to be present. Paragraph [0054] of the published application indicates that iterative calculations based on output coupling conditions are used for the phase patterns while paragraph [0072] states that the phase patterns are computed using a modified WFM algorithm. However, no such interactive calculations nor a WFM algorithm are disclosed, and it is not clear what an WFM algorithm is as “WFM” is never spelled out and it does not appear to be a term of art. Figure 4 does show sample phase patterns 

One of ordinary skill in the art would recognize how to calculate phase patterns for mode demultiplexing MPLC designs based on usual design factors such as number of modes, type of modes, central wavelength of input light, etc. However, one of ordinary skill in the art starting with a well-known MPLC design that uses phase patterns for mode demultiplexing would not readily know how to calculate phase patterns that would allow for simultaneous mode demultiplexing and 90-degree mixing with a reference signal as claimed. As indicated above, the prior art does not recognize the simultaneous function of such MPLC designs and Applicant has given little guidance as to how such functions are arrived at with the overall structure of the device. All that is present seems to be a general discussion of calculations and an algorithm for generating phase patterns capable of such functions, neither of which are shown. As indicated above, only one set of phase patterns for a specific embodiment are disclosed. One of ordinary skill in the art would have to fill in significant gaps left by Applicant as to how one could start with a mode demultiplexer MPLC and be able to design an MPLC that could not only mode demultiplex an input signal but also hybrid mix it with a reference signal that starts off spatially separated from the input signal and end up with the output signal as claimed. 

Wands factors (see MPEP 2164.01(a)), one of ordinary skill in the art would not know how to make and use the invention defined in claims 1-5 and 11 based on the current application without undue experimentation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639.  The examiner can normally be reached on M-F 10:00-7:00 PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CASEY L KRETZER/Examiner, Art Unit 2637